DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 11 and 12 are allowed for reasons as indicated in the office action mailed on November 24, 2020.
Claims 2 and 5-10 are allowed as dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F PAYER whose telephone number is (571)270-7302.  The examiner can normally be reached on 7:00 - 4:00 Mon & Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/PAUL F PAYER/Primary Examiner, Art Unit 2674